United States Department of Labor
Employees’ Compensation Appeals Board

W.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se:
Office of Solicitor, for the Director

Docket No. 13-1190
Issued: September 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 22, 2013 appellant filed a timely appeal from the April 8, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an injury causally
related to factors of his federal employment.
FACTUAL HISTORY
On May 25, 2012 appellant, then a 63-year-old mail processing clerk, filed an
occupational disease claim alleging that he sustained a right shoulder condition in the
performance of duty. He also filed another occupational disease claim on May 30, 2012 for a
left shoulder condition. Appellant attributed his conditions to casing and sorting mail by hand,
1

5 U.S.C. § 8101 et seq.

repetitive grasping, reaching above shoulder, and pulling and pushing mail for almost four years.
Appellant alleged that his claimed conditions began on January 25, 2010 and that he first became
aware of the injuries and their relation to his work on March 8, 2010. He stopped work on
October 30, 2010.
OWCP received two surgical reports. In a June 10, 2011 report, Dr. Jack A. Stehr, a
Board-certified orthopedic surgeon, performed a right shoulder acromioplasty and repair of the
supraspinatus tendon. He diagnosed a tear of the right supraspinatus tendon. In an April 17,
2012 report, Dr. Stehr noted performing a decompressive acromioplasty and repair of the left
shoulder. He diagnosed a tear of the left rotator cuff. OWCP also received unsigned treatment
notes dating from September 28, 2009 to March 29, 2012.
On June 19, 2012 appellant telephoned OWCP inquired about a schedule award. OWCP
advised him that this was premature until his claim was adjudicated.
By letter dated June 21, 2012, OWCP advised appellant that additional evidence was
needed to establish his claim. Appellant was requested to provide a physician’s opinion
supported by a medical explanation as to how the work factors caused the claimed conditions.
In a July 9, 2012 statement, appellant indicated that he completed a rehabilitation
program and returned to modified work on December 8, 2005 where he was assigned to hand
casing.2 He indicated that for almost four years he sorted mail by hand. Appellant alleged that
the repetitive motion increased the pain in both hands and shoulders. He indicated that he had
surgery on his right hand on December 10, 2009 due to arthritis, which he “endured for almost
10 years.” Appellant indicated that he had surgery on the right arm on June 10, 2011 and the left
on April 12, 2012. He attributed his conditions to the repetitive job duties. Appellant also
explained that he initially believed that his condition was related to his right hand arthritis.
In a July 26, 2012 report, Dr. Stehr noted that he saw appellant on September 28, 2009
with complaints of a several year history of right shoulder pain. He indicated that appellant
originally sustained a right clavicle fracture in 2002 during a carjacking. Dr. Stehr noted that the
fracture healed but appellant continued to have shoulder pain. He indicated that appellant also
had a history of arthritis in his thumbs and was also diagnosed with adhesive capsulitis of his
right shoulder. Dr. Stehr noted that appellant underwent a right rotator cuff repair on
June 10, 2011. He advised that he last saw appellant on July 9, 2012 after his left rotator cuff
repair on April 17, 2012. Dr. Stehr indicated that his left shoulder was improving. He also
explained that appellant believed that his bilateral rotator cuff tears were secondary to
cumulative trauma from his work at the employing establishment as a processing clerk, which
required sorting of mail by hand and pushing and pulling a four post carrier. Dr. Stehr
recommended that appellant avoid prolonged overhead work or heavy lifting/pushing with both
arms.

2

The record indicates that appellant has a separate claim number xxxxxx966, for which he has received wageloss compensation since December 10, 2009. Claim number xxxxxx966 is not presently before the Board.

2

By decision dated August 22, 2012, OWCP denied appellant’s claim. It found that the
medical evidence did not demonstrate that the claimed medical conditions were related to
established work-related events.
On August 29, 2012 appellant requested a hearing, which was held on February 11, 2013.
In a letter dated March 30, 2013, he requested that OWCP send him for a second opinion
examination. Appellant explained that when he requested a rationalized report from Dr. Stehr,
indicating that he did not know the cause of the injury and suggested a second opinion from
another physician.
Appellant also provided a February 1, 2010 magnetic resonance imaging (MRI) scan
report of the right shoulder, which revealed a near full-thickness tear of the supraspinatus tendon
at its insertion. A January 20, 2012 left shoulder MRI scan report noted a near full-thickness tear
of the supraspinatus tendon at its insertion.
By decision dated April 8, 2013, an OWCP hearing representative affirmed the
August 22, 2012 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

3

medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.6
ANALYSIS
The evidence supports that appellant has right and left shoulder conditions and engaged
in repetitive activities at work such as sorting mail and pushing and pulling. However, he
submitted insufficient medical evidence to establish that his shoulder condition was caused or
aggravated by these activities or any other specific factors of his federal employment.
Appellant submitted several reports from Dr. Stehr. In a July 26, 2012 report, Dr. Stehr
noted appellant’s history and that he performed a right rotator cuff repair on June 10, 2011 and a
left rotator cuff repair on April 17, 2012. He related that appellant believed that his bilateral
rotator cuff tears were secondary to cumulative trauma from his work as a processing clerk,
which required sorting of mail by hand and pushing and pulling a four post carrier. Dr. Stehr
recommended that appellant avoid prolonged overhead work or heavy lifting/pushing with both
arms. The Board notes that he set forth appellant’s opinion regarding the cause of his conditions
but he did not offer his own opinion regarding the cause of appellant’s diagnosed conditions. To
the extent that Dr. Stehr’s report may be construed as providing some support for causal
relationship, it is insufficient as he did not explain how particular work duties would cause or
contribute to a diagnosed medical condition. As noted, part of appellant’s burden of proof
includes the submission of rationalized medical opinion addressing whether there is a causal
relationship between the claimant’s diagnosed condition and the implicated employment factors.
The need for rationale is especially important in view of appellant’s 2002 right clavicle fracture
sustained in the nonemployment-related carjacking incident. Thus, the July 26, 2012 report is
insufficient to establish his claim. Other reports from Dr. Stehr are also insufficient to establish
that the claim as he did not specifically address whether appellant’s work duties contributed to a
diagnosed medical condition.7
Similarly, reports of diagnostic testing are insufficient to establish the claim as these
reports do not address how employment factors contributed to a diagnosed medical condition.
The record also contains treatment notes from an unknown medical provider. The Board has
held that reports lacking proper identification do not constitute probative medical evidence.8
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.9
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
6

Id.

7

Linda I. Sprague, 48 ECAB 386 (1997) (medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of diminished probative value on the issue of causal relationship).
8

C.B., Docket No. 09-2027 (issued May 12, 2010).

9

See Joe T. Williams, 44 ECAB 518, 521 (1993).

4

establish causal relationship.10 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
As there is no reasoned medical evidence explaining how appellant’s employment duties
caused or aggravated a medical condition involving his shoulders, he has not met his burden of
proof in establishing that he sustained a medical condition causally related to factors of his
employment.
On appeal, appellant argues that his claim should not be denied because his physicians’
reports were insufficient. He noted that, in another case, where an employee’s physician did not
provide proper documentation, it was found that OWCP had a responsibility to refer the
employee for a medical evaluation. However, appellant did not cite any particular authority to
support his contention. While OWCP has an obligation to assist in the development of claims,11
it is the employee’s burden of proof to establish the claim and it is the employee’s responsibility
to submit medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.12 It advised appellant of the evidence required to
establish his claim but he did not submit such evidence.
Appellant may submit evidence or argument with a written request for reconsideration
within one year of this merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
sustained an injury causally related to factors of his federal employment.

10

Id.

11

See William B. Webb, 56 ECAB 156 (2004).

12

See supra notes 3 to 6.

5

ORDER
IT IS HEREBY ORDERED THAT the April 8, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 24, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

